Citation Nr: 1311726	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty as an infantryman in the United States Army from October 1865 to October 1967.  His service records reflect that he participated in armed combat against enemy forces while stationed in the Republic of Vietnam and that his military decorations include the Purple Heart Medal for wounds received in combat and the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.

In November 2010, the Board remanded the case so that the Veteran could be scheduled for a videoconference hearing before the Board.  The requested hearing was conducted in May 2011 before the undersigned Veterans Law Judge, and the Veteran was accompanied by his representative and his spouse as testifying witness.  A transcript of this hearing was associated with the Veteran's claims file for the Board's review and consideration.  

The Board notes at this juncture that the Veterans Law Judge presiding over the hearing adequately complied with his duties as a hearing officer set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  All the issues on appeal were identified as an issue at the hearing.  Information was also elicited from the Veteran and his witness concerning the history of his perceived onset of his claimed hearing loss and tinnitus symptoms and continuity of such symptoms.





FINDINGS OF FACT

1.  The clinical evidence establishes current diagnoses of tinnitus and bilateral sensorineural hearing loss meeting the criteria for a disabling condition for VA compensation purposes.

2.  The Veteran participated in armed combat during active duty and his reported exposure to acoustic trauma from the noise of small arms fire and exploding ordnance is consistent with the circumstances and conditions of combat service.

3.  The Veteran has provided credible testimony as to onset of bilateral hearing loss and tinnitus symptoms during active military service following his exposure to combat-related acoustic trauma and continuity of these symptoms to the present day. 


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2012).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  There is no need to engage in any analysis with respect to whether the notice and assistance requirements have been satisfied concerning these particular matters on appeal.  Furthermore, to the extent that there may be any due process concerns regarding the Board's review of the evidence recently obtained, there is no prejudice that will result from this full grant of the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  Furthermore, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

The report of a November 2009 VA audiological examination establishes that the Veteran has current diagnoses of tinnitus and also of bilateral sensorineural hearing loss that meets the criteria prescribed in 38 C.F.R. § 3.385 for a disability for purposes of VA compensation, with hearing thresholds in each ear that exceed 26 decibels at 2000, 3000 and 4000 Hertz and word recognition scores below 94 percent, bilaterally.  He is therefore eligible to claim entitlement to VA compensation for these audiological disabilities.  

The Veteran's service treatment records show normal hearing on audiometric and whispered voice testing during pre-induction examination in August 1965 and no recorded complaints of hearing loss or tinnitus at any time during his entire period of active duty.  Separation examination in October 1967 shows that his hearing acuity was not evaluated using audiometric or whispered/spoken voice testing, nor was his hearing tested during a post-service VA medical examination in December 1967.

The Veteran's military decorations and service medical records establish that he participated in armed combat in the Republic of Vietnam during active duty.  His service-connected disabilities presently include post-traumatic stress disorder (PTSD) and residuals of a shrapnel injury of his left arm and shoulder from exploding enemy artillery.

The Veteran filed his present claim for VA compensation for bilateral hearing loss and tinnitus in August 2009.  He was provided with a VA audiological examination in November 2009 which, as previously discussed, established his present diagnoses of tinnitus and bilateral sensorineural hearing loss meeting the criteria for a disabling condition under 38 C.F.R. § 3.385.  The examining audiologist expressed the opinion that notwithstanding the Veteran's conceded exposure in service to traumatic levels of noise while engaged in combat, it was not as likely as not that his current hearing loss and tinnitus had their onset in service as his "[h]earing at separation was normal by audiometric testing."  The Board notes that this rationale is predicated on an incorrect factual premise, as the Veteran's hearing was not shown in his separation examination report to have been evaluated using any test, either audiometric or through whispered/spoken word testing.  Furthermore, the Veteran has credibly testified at his May 2011 hearing that he did not recall receiving any such hearing tests during his service separation examination.  Therefore, the Board finds that the rationale for the November 2009 nexus opinion is flawed and brings into question the validity of this opinion.  

The Veteran's hearing testimony before the Board in May 2011 states, in pertinent part, that he participated in multiple combat operations in Vietnam and was routinely exposed during these operations to acoustic trauma from the noise of small arms fire and exploding ordnance.  He testified that during service he would experience temporary deafness following combat with his hearing eventually returning, but not fully and with a perceivable diminishment in his hearing acuity.  He further testified to having onset of tinnitus symptoms in service following combat operations, which he described as a persistent whining or buzzing noise.  He testified that his perceived symptoms of diminished hearing and tinnitus in both ears continued to persist, unabated, since their onset in active duty to the present day.  The Veteran also testified that he was not routinely exposed to loud noise in his post-service occupational history, in which he reportedly worked in a clerical capacity at a food warehouse for approximately 23 years, then at a lighting company, and then at a candy warehouse.  

The Veteran's spouse testified in May 2011 that she married the Veteran in August 1966, prior to his deployment to Vietnam, and that he did not display any outward signs of having hearing problems before being sent overseas to fight.  When he returned home following his discharge from the Army, she observed outward signs of his diminished hearing capacity, including his verbal complaints of having decreased ability to hear.     

In support of his claim, the Veteran submitted a statement dated in April 2011 from his brother who presented his medical credentials as a registered nurse (R.N.) and reported in this capacity that the Veteran's family did not have a medical history of age-related hearing loss (presbycusis) and that the Veteran was not prescribed ototoxic medications in the past to treat his cancer.  He further stated that the Veteran's only significant exposure to acoustic trauma was from his combat service and that none of his post-service career or recreational activities or his personal habits involved exposure to loud music or environmental noise.  Therefore, it was his opinion as an R.N. that the Veteran's current bilateral hearing loss was due to his exposure to combat-related noise in service. 

When the evidence discussed above is considered in the context of the Veteran's established combat history and his exposure to combat-related acoustic trauma during military service, the Board finds that it tends to weigh in favor of the Veteran's claim.  He is competent to report symptoms that are perceivable through his senses.  His testimony as to the onset of bilateral hearing loss and tinnitus symptoms in service after his exposure to acoustic trauma while participating in combat operations is deemed to be both credible and consistent with the conditions and circumstances of combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, his credible statements as to the continuity of these symptoms from active service up to the present day are sufficient to establish chronicity of his hearing loss and tinnitus.  Lastly, his brother has presented a credible and competent medical statement in his capacity as a registered nurse that links the Veteran's hearing loss to his history of exposure to combat-related noise in service and rules out his hearing loss as being age-related or the result of any post-service noise exposure.  

Evidence that is expressly against the Veteran's claim consists of only the normal audiological findings presented in his service treatment records, the absence of a diagnosis of sensorineural hearing loss to a compensable degree within the one-year presumptive period for organic diseases of the nervous system after discharge from active duty in October 1967 (such that service connection could be presumed under 38 C.F.R. §§ 3.307, 3.309 (2012)), and the flawed nexus opinion presented by a VA audiologist in November 2009.  38 C.F.R. §§ 3.307, 3.309 (2012).  

In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral sensorineural hearing loss and tinnitus were the direct result of service exposure to combat-related acoustic trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

   
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


